MEMORANDUM *
Defendant Robert Clayton Wilhelm, Sr., appeals from his conviction for violating 18 U.S.C. § 922(g)(9) by possessing firearms after having been convicted of a misdemeanor crime of domestic violence. We affirm.
1. The conviction does not violate the Ex Post Facto Clause because Defendant’s illegal conduct, the possession of firearms, occurred about three years after 18 U.S.C. § 922(g)(9) took effect. See United States v. Hancock, 231 F.3d 557, 565 (9th Cir.2000) (upholding same statute against due process challenges); United States v. Arzate-Nunez, 18 F.3d 730, 733 (9th Cir.1994) (requiring a defendant to show that the law “applies to events occurring before its enactment”).
2. Arizona Revised Statute § 13-1203(A)(1) makes it illegal to commit assault by “[i]ntentionally, knowingly or recklessly causing any physical injury to another person.” When the victim of a section 13-1203(A)(1) assault is an exspouse, Arizona Revised Statute § 13-3601 defines the violation as a crime of “domestic violence.”
We have already held that “the use of physical force is a required element of [Arizona Revised Statute] § 13-1203(A)(1).” United States v. Ceron-Sanchez, 222 F.3d 1169, 1172-73 (9th Cir. 2000). And Defendant’s conviction under Arizona Revised Statute § 13-3601 proves that the violence-the use of force-was domestic in nature. Defendant’s prior crime was therefore a misdemeanor crime of domestic violence within the meaning of 18 U.S.C. § 921(a)(33)(A)(ii) (defining a “misdemeanor crime of domestic violence” as an offense that “has, as an element, the use or attempted use of physical force ... *621committed by a former spouse ... of the victim”).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.